914 F.2d 1491Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.Richard SINGLETON, Warden, Maryland House of Correction,Defendant-Appellee.
No. 90-6861.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 27, 1990.Decided Sept. 26, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CA-90-876-K)
Aaron Holsey, appellant pro se.
Stephanie Judith Lane-Weber, Assistant Attorney General, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Aaron Holsey appeals the district court's dismissal of this 42 U.S.C. Sec. 1983 action as moot.  Because Holsey sought only injunctive relief, and because Holsey has received the relief sought, this appeal is without merit.  We accordingly affirm.  As our review of the record and other materials before us reveals that it would not aid the decisional process, we dispense with oral argument.


2
AFFIRMED.